Citation Nr: 0833635	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for substance abuse.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as anxiety disorder 
with panic attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  On June 25, 2008, prior to the promulgation of a decision 
in the appeal, the RO received a personal statement from the 
appellant indicating his desire to withdraw the appeal for 
entitlement to service connection for substance abuse.  

2.  By rating decision dated in June 2001, the RO denied the 
veteran's claims for service connection for bilateral pes 
planus and an acquired psychiatric disorder; he failed to 
file a timely notice of disagreement with that decision.  

3.  The RO's June 2001 rating decision represents the last 
final disallowance of entitlement to service connection for 
bilateral pes planus and an acquired psychiatric disorder on 
the merits. 

4.  Evidence received since the RO's June 2001 decision, 
which consists primarily of the veteran's testimony and VA 
treatment records, does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claims for service connection for 
bilateral pes planus and an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for substance abuse have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  

2.  The evidence received since the RO's June 2001 decision 
denying the claim for entitlement to service connection for 
bilateral pes planus is not new and material; thus, the claim 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).

3.  The evidence received since the RO's June 2001 decision 
denying the claim for entitlement to service connection for 
an acquired psychiatric disorder, claimed as anxiety disorder 
with panic attacks, is not new and material; thus, the claim 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Substance Abuse

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In a June 2008 statement, the veteran requested that his 
appeal for entitlement to service connection for substance 
abuse be withdrawn.  At his Travel Board hearing in June 
2008, the veteran's representative confirmed that the he 
withdrew the issue regarding substance abuse.  

In such circumstances, the Board has no choice but to 
withdraw the appeal.  Therefore, the Board finds that the 
appellant has withdrawn this appeal.  Accordingly, the Board 
does not have jurisdiction to review the appeal for 
entitlement to service connection for substance abuse and it 
is dismissed.

II.  New and Material Evidence for Bilateral Pes Planus
and an Acquired Psychiatric Disorder

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (effective in August 2001).  As the veteran filed 
his claim in October 2004, this version of 38 C.F.R. § 
3.156(a) is applicable in this case.

Historically, the RO denied a claim for service connection 
for bilateral pes planus in a June 2001 rating decision on 
the basis that service treatment records failed to disclose 
any history, complaints, clinical findings, diagnosis, or 
treatment referable to the claimed condition.  The June 2001 
rating decision also denied service connection for an anxiety 
disorder with panic attacks on the basis that service 
treatment records failed to disclose any history, complaints, 
clinical findings, diagnosis, or treatment referable to the 
claimed condition.  

The veteran failed to file a timely notice of disagreement 
with the June 2001 rating decision.  Thus, the RO's June 2001 
decision represents the last final disallowance of 
entitlement to service connection for bilateral pes planus 
and an acquired psychiatric disorder on the merits.

In October 2004, he sought to reopen his claims for service 
connection for bilateral pes planus and an acquired 
psychiatric disorder.  The Board notes that the law then, 
just as it does now, provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

Evidence associated with the claims file at the time of the 
original June 2001 denial includes service treatment records, 
the report of a January 1997 VA feet examination, the report 
of an April 2001 VA feet examination, and the report of an 
April 2001 VA mental disorders examination.  Evidence 
received since then includes VA treatment records dated from 
January 1999 to May 2005.  However, these treatment records 
do not relate any current foot condition or psychiatric 
disorder to service.  

In support of his claim, the veteran also testified at a 
Travel Board hearing in June 2008.  He indicated that he 
suffered from foot problems after being forced to march while 
carrying rucksacks as an infantryman in service.  However, he 
also conceded that he did not receive any post-service 
medical treatment for this condition until several years 
following his January 1981 separation from service.  
Furthermore, he admitted that no physician or medical 
professional has ever told him that his foot condition was 
related to service.  

With respect to his acquired psychiatric disorder, the 
veteran testified that he was never treated in service for 
anxiety problems and did not receive post-service treatment 
until years following his January 1981 separation.  
Furthermore, although he alleges that his VA physicians have 
suggested a "possible" connection between his current 
psychiatric disorder and service, he conceded that no 
physician had ever verified a connection between the two.  As 
indicated above, VA treatment records do not relate any 
current foot condition or psychiatric disorder to service. 

The Board finds the veteran's testimony regarding what he was 
told by physician to be of very limited probative weight.  As 
stated by the U.S. Court of Appeals for Veterans Claims 
(Court), the "connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Accordingly, the Board concludes that the veteran's Travel 
Board testimony is not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue turns on a medical 
matter, lay statements, alone, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

In sum, the Board finds that the additional evidence with 
respect to bilateral pes planus and an acquired psychiatric 
disorder submitted since the April 2002 rating decision is 
not new and material, does not raise a reasonable possibility 
of substantiating the veteran's claims, and does not warrant 
reopening of the claims of service connection.  Accordingly, 
the RO's June 2001 decision is final and the veteran's claims 
to reopen are denied.

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
November 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  Further, he was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.    

An additional VA medical opinion is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion is not warranted.  See 
38 C.F.R. § 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As to the claim for substance abuse, 
inasmuch as the claim was withdrawn, the provisions of the 
VCAA are not for application.  


ORDER

The appeal for entitlement to service connection for 
substance abuse is dismissed without prejudice.

The application to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied.

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, claimed as 
anxiety disorder with panic attacks, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


